Title: To George Washington from William Heath, 26 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highlands June 26th 1782
                  
                  I have been honored with yours of 24th on your leaving Newburgh,
                     & of the same date from Poughkeepsie. An Officer will be appointed to
                     attend the meeting of the Referees. Nothing material has transpired below—The
                     Enemy have encamped their Troops on York Island—There have been various reports
                     of a fleets being seen on the Coast—I rather think it nothing more than our own
                     Merchantmen from the Havannah. I have the honor to be with the highest respect
                     Your Excellencys Most Obedient Servant
                  
                     W. Heath
                  
               